Case 1:19-cv-04216-ILG-PK Document 35 Filed 08/20/19 Page 1 of 4 PagelD #: 82

ii) LAW OFFICES OF

ALAN R. ACKERMAN

New Jersey Ollice

 

1719 Route 10 East
Suite 106

Parsippany, NJ 07054
T. (978) 898-1177

F. (978) 898-1230

New York Office

26 Whittier Road

Blauvelt, NY 109138

Please réspond to NJ Office

Alan R. Ackerman, Esq.

August 20, 2019 Counsellor at Law

araesq@alanackermanlaw.com
Admitted NJ, NJ District Court

Via ECF 8rd Cir. Court of Appeals
Honorable I. Leo Glasser .
United States District Court pet eee ed

oe sjayson@alanackermanlaw.com
Eastern District of New York Admitted NJ, NY
225 Cadman Plaza East NJ District Court, EDNY, SDNY
Chambers 921S

Brooklyn, NY 11201

Re: Kashmir Gill v. Jus Broadcasting Corp., et al.
Case No. 1:19-cv-04216 (ILG) (PK)

Dear Judge Glasser:

I correspond with you concerning the Ex Parte Order which Your Honor entered yesterday
[Docket Entry 34] based upon Mr. Batista’s correspondence of August 16, 2019, forwarded to me
while I was away on vacation last week. Your Honor entered the Order before I had a chance to
respond to Mr. Batista’s letter. Mr. Batista’s correspondence does not accurately delineate the
factual history of this matter, omits salient information and includes incorrect statements.

Before addressing his correspondence, it is important for the Court to review the docket in
this matter because it addresses Mr. Batista’s incorrect statements.

On April 25, 2019, Defendants filed their Fed. R. Civ. P. 12(b) Motions [Docket Entry 10].
The hearing was held before Judge Wolfson who entered an Order on July 19, 2019 [Docket
Entries 22 and 23]. Judge Wolfson denied Defendants’ R.12(b) Motion to dismiss for lack of
jurisdiction. She then Ordered the matter be transferred to the Eastern District of New York.
After the matter was transferred, Magistrate Judge Peggy Kuo denied, without prejudice,
Defendants’ Motion for Mr. Batista to appear pro hac vice [Docket Entry 25]. Mr. Batista was not
substituted as counsel of record until August 7, 2019 [Docket Entry 29].

Before being substituted as Defendants’ counsel, Mr. Batista corresponded with me on
August 1, 2019. His claim that I did not respond to him is incorrect. I immediately responded to
Mr. Batista’s August 1‘ correspondence, which I received via e-mail. Therein, I advised, via
email, “It appears that you are no longer attorney of record” referencing Docket Entry 25. The
balance of the extensive e-mail requested that he discuss settlement with his clients before the
parties expend large sums in legal fees. He did not respond.
Case 1:19-cv-04216-ILG-PK Document 35 Filed 08/20/19 Page 2 of 4 PagelD #: 83

Honorable I. Leo Glasser
August 20, 2019
Page 2

 

On August 6, 2019, I received Mr. Batista’s second letter via e-mail. I attach my e-mail
response to him as Exhibit “A.” I again reminded him that he cannot demand anything because
he is not counsel of record. I did not believe that I needed to remind Mr. Batista that Defendants
waived their right to request a second Rule 12(b) Motion to dismiss. I received no further
correspondence from Mr. Batista.

His correspondence of August 16, 2019 to the Court incorrectly claims that I did not
respond to him and his request for me to consent to his briefing schedule. He then fails to state
that his Fed. R. Civ. P. 12(b) Motion to dismiss was denied by Judge Wolfson. Instead, he states
that the Motion “. . . was effectively granted by Judge Wolfson on July 19, 2019 when the Court
Ordered the case transferred in its entirety to the Eastern District of New York, .. .” That statement
is incorrect. Judge Wolfson specifically denied the Rule 12 Motion.

Now, Mr. Batista petitions this Court for a second bite at the apple, by requesting a briefing
schedule to file a Fed. R. Civ. P. 12(b)(6) Motion to dismiss. Defendants cannot file a second Rule
12(b) Motion to dismiss. I am sure if the Court had known that the first Fed. R. Civ. P. 12(b)(6)
Motion was denied by Judge Wolfson on July 19, 2019, it would not have entered this Order.

Fed. R. Civ. P. 12(h)(2) allows a Fed. R. Civ. P. 12(b)(6) claim to be raised as any defense
and in any pleadings as allowed by Rule 7 or at trial.

Candidly, Plaintiff wants Defendants to file an Answer so that this matter can proceed.
Defendants wish to file a Fed. R. Civ. P. 12(b)(6) Motion before filing its Answer, which is not
countenanced by the Federal Rules of Civil Procedure. I am requesting that this Court revisit its
Order of August 19, 2019 and require Defendants to either file an answer within a defined period
of time or default will be entered,

Respectfully submitted,

LAW OFFICES OF AL

RO

ARA/bc BY: ALAN R. ACKERM
Enclosure

R,ACKERMAN

 
  

ce: Kashmir Gill
Magistrate Judge Peggy Kuo
Paul Batista, Esq.
Case 1:19-cv-04216-ILG-PK Document 35 Filed 08/20/19 Page 3 of 4 PagelD #: 84

EXHIBIT “A”
Case 1:19-cv-04216-ILG-PK Document 35 Filed 08/20/19 Page 4 of 4 PagelD #: 85

Alan R. Ackerman

From: Alan R. Ackerman

Sent: Tuesday, August 6, 2019 2:07 PM
To: ‘patista007 @aol.com'

Subject: Gill v. Jus Punjabi

Attachments: Alan R. Ackerman, Esq..pdf

I shall assume that my last email fell on deaf ears. Pursuant to docket entry 28, you are not in the case. Is there another
order that I have overlooked? I realize that you are listed on the docket, but your entry into the case was denied. I will call
the clerk and find out what's going on, but all of the issued be resolved before we spend any more time on this case.

Alan R. Ackerman, Esq.

LAW OFFICES OF ALAN R. ACKERMAN

1719 Route 10 East, Suite 106

Parsippany, NJ 07054

(973) 898-1177 Office

(973) 898-1230 Facsimile

The information contained in this email transmission is attorney privileged and confidential information intended only
for the use of the individual or entity named above. If the reader of this transmission is not the intended recipient, you
are hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have
received this communication in error, please immediately notify us by telephone.

From: batista007 @aol.com [mailto:batista007 @aol.com]
Sent: Tuesday, August 6, 2019 1:42 PM

To: Alan R. Ackerman <araesq@alanackermanlaw.com>
Subject: Gill v. Jus Punjabi
